Citation Nr: 1311406	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  06-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of burns to the left hand.

2.  Entitlement to service connection for residuals of burns to the eyes.

3.  Entitlement to service connection for a venous insufficiency of the right lower leg.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for herniated nucleus pulposus, right L4-5, post-operative, claimed as residual of back injury.

5.  Entitlement to service connection for herniated nucleus pulposus, right L4-5, post-operative, claimed as residual of back injury.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to July 1958.  The Veteran also had additional service in the Tennessee Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In April 2004, the RO, in relevant part, denied service connection for right leg pain due to chronic venous insufficiency (claimed as right leg condition) and declined to reopen the Veteran's service connection claims for residuals of burns to the eyes and left hand.  In August 2009, the RO denied service connection for headaches and declined to reopen the Veteran's service connection claims for bilateral hearing loss and for a herniated nucleus pulposus (later claimed as a back injury).

These issues were previously before the Board.  In decisions dated in September 2007 and January 2009, the Board remanded the Veteran's appeal as to the claims of a venous insufficiency of the right lower leg, and of residuals of burns to the face, eye, and left hand to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  Following the January 2009 remand of his appeal, the RO granted the Veteran's service connection claim for residuals of burns to the face in a November 2009 rating decision.  Accordingly, that issue is no longer on appeal.  In May 2012, all of the issues on appeal were remanded to afford the Veteran a new Board hearing.

The Veteran and his wife, M. K., testified at a hearing before a Veterans Law Judge (VLJ) in January 2007.  A transcript of that hearing is of record.  The VLJ who presided at the Veteran's January 2007 hearing is no longer employed by the Board.  The Veteran requested to testify at a new Board hearing and then testified at a hearing before the undersigned in July 2012.  A transcript of that hearing is also of record.

The Board notes that, during the July 2012 Board hearing, the Veteran and his representative made reference to intentions to file several new claims for VA benefits that are not currently on appeal.  Among these were claims of entitlement to an increased disability rating for a facial scar, and testimony also suggested a contention of entitlement to service connection for tinnitus and for lung cancer.  The claims-file does not yet reflect whether any further action may have been taken to develop or clarify these claims.  These issues are referred to the RO for any appropriate action to clarify the Veteran's intentions and follow-up on any claims filed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of burns to the eyes, venous insufficiency of the right lower leg, herniated nucleus pulposus (right L4-5), bilateral hearing loss, and post-traumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Service connection for herniated nucleus pulposus, right L4-5, was denied by rating decision in November 2005; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement.

2.  Certain evidence received since the RO's November 2005 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for herniated nucleus pulposus, right L4-5.

3.  Service connection for bilateral hearing loss was denied by rating decision in November 2005; the Veteran was notified of his appellate rights, but did not file a timely notice of disagreement.

4.  Certain evidence received since the RO's November 2005 rating decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for herniated nucleus pulposus, right L4-5, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's November 2005 rating decision, and the claim of entitlement to service connection for herniated nucleus pulposus, right L4-5, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The November 2005 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  New and material evidence has been received since the RO's November 2005 rating decision, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

The only final resolution of any issue on appeal in this case is the Board's decision below that new and material evidence has been submitted sufficient to reopen the appellant's claims of service connection for a back disability and bilateral hearing loss.  Thus, any deficiencies in VCAA notice with respect to the petition to reopen the claims are rendered moot, to include with regard to the holding in Kent v. Nicholson, 20 Vet.App. 1 (2006).  To that extent, no further discussion of VCAA is necessary at this point.

With regard to the underlying reopened claims themselves, there is no need to undertake any review of compliance with the VCAA and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the appellant will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Analysis

Petition to Reopen Claims of Entitlement to Service Connection for Disability of the Back and for Hearing Loss

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened through the receipt of "new and material" evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Board notes that the RO denied the claims of entitlement to service connection for a back disability and hearing loss by a decision in November 2005 (the most recent of multiple prior final denials on the back disability issue).  The decision provided the Veteran with notice of his appellate rights (through VA Form 4107).  By statute, a notice of disagreement must be received within one year of the date of mailing of notice of the decision.  See 38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must express dissatisfaction or disagreement with the adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  There must be an expression of a desire for appellate review.  Id.; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

After reviewing the evidence, the Board is unable to find any written communication expressing disagreement and a desire for appellate review concerning the back disability issue or the hearing loss issue within one year of the November 2005 rating decision.

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of the November 2005 denial of service connection for a back disability or for hearing loss (see 38 C.F.R. § 20.200); moreover, he did not submit new and material evidence pertinent to either issue within one year of that decision.  Therefore, the November 2005 decision became final as to the evidence then of record on the issues of entitlement to service connection for a back disability and for bilateral hearing loss, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, the Board observes that additional service records were associated with the claims file after the November 2005 decision.  Under regulations, if VA receives or associates with the claims folder relevant official service department records, at any time after a decision is issued on a claim, that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  38 C.F.R. § 3.156(c).  However, in the instant case, the additional service records constitute reserve records from the 1970s and do not provide any information concerning the alleged explosion in 1956 or 1957, nor do they contain any information suggesting any manner of back problem or hearing problem.  The new service records are completely silent with respect to the claimed disabilities.  These records could in no way substantiate the Veteran's claims.  Accordingly, these records are not relevant to the current issues and, in turn, VA is not obligated to reconsider the claim on the basis of 38 C.F.R. § 3.156(c).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that new and material evidence has been submitted since the RO's November 2005 RO decision.  Furthermore, the Board notes that the RO also reopened the claims and decided them on the merits in its August 2009 rating decision and subsequent statements of the case.

The basis of the November 2005 denial of entitlement to service connection for a back disability featured findings that there was "no evidence to show that you injured you[r] back during military service" and that the newly submitted evidence "did not contain clinical findings or medical opinions indicating a link between your current back condition and events during military service ...."  The basis for this denial incorporated the basis for prior final denials of the same issue.  The basis of the November 2005 denial of entitlement to service connection for bilateral hearing loss featured findings that the Veteran's occupation during military service "is not commonly associated with prolonged exposure to hazardous levels of noise," that there was no evidence of hearing loss until many years after separation from service, and that the there was no medical evidence linking current hearing loss to service.

The Board notes that the evidence of record at the time of the November 2005 denial of these issues included the Veteran's testimony regarding injury during an in-service explosion, VA medical records, and other medical records (including records obtained from the Social Security Administration (SSA)).  

Evidence added to the record after the November 2005 RO rating decision features, most significantly: (1) a private medical opinion dated in September 2012 opining that the Veteran's current back disability is etiologically linked to the described in-service explosion and subsequent activities that the Veteran participated in during his military service, and (2) the Veteran 's testimony at his July 2012 Board hearing indicating that his service "in the infantry" involved "loud noises," "explosions," being "around when the artillery was going off," being around "loud engines" in a motor pool, spending most of each day surrounded by such noise that he had "to yell to be heard," and experiencing "ringing in the ears" after being near artillery explosions.  Additionally, the Board notes that the RO issued a November 2009 rating decision that granted service connection for a "one inch scar above left eyebrow (claimed as residuals of burn to face)."  As discussed in the remand section below, that grant of service connection may suggest acknowledgment of the occurrence of the most significant individual in-service explosion the Veteran has cited as the cause of various disabilities.  At a minimum, however, the Board finds that new evidence added to the record after the November 2005 RO rating decision includes a nexus opinion linking the Veteran's back disability to his military service and includes testimony concerning in-service acoustic trauma and ear symptomatology.

The Board presumes the credibility of the Veteran's new testimony concerning in-service occurrences when considering whether the new evidence is material in this analysis.  In light of the bases for the prior denial of the underlying service connection claims, the Board concludes that the new evidence concerning (1) a medical etiological link between in-service events and the back disability and (2) the occurrence of various in-service traumas and symptoms involving the ears, relate to previously unestablished facts for both issues.  Accordingly, the claims of entitlement to service connection for a back disability and for bilateral hearing loss are reopened.  38 U.S.C.A. § 5108.  The Board's decision is strictly limited to the reopening of the claims and does not address the merits of the underlying service connection claims.  The underlying service connection claims are addressed in the remand portion of the decision.


ORDER

New and material evidence sufficient to reopen the claim of entitlement to service connection for herniated nucleus pulposus, right L4-5, post-operative, claimed as residual of back injury, has been received.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received.  To these extents, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

Issues Associated with Alleged 1956/1957 Boiler Explosion

The Veteran has contended that he was injured in an explosion during service in 1956 or 1957; he has testified that he was burned and sprayed with shrapnel.  The issues involving disabilities of the left hand, the eyes, the back, hearing loss, and post-traumatic headaches, all feature contentions linking the claimed disabilities to the described explosion in 1956/1957.  The set of issues associated with the explosion contentions previously included the additional issue of entitlement to service connection for burns to the face.  That issue was part of this appeal and remanded by the Board in September 2007 and January 2009.  The issue involving the Veteran's face was clearly and exclusively raised as part of the contention that various disabilities were a consequence of the described in-service 1956/1957 boiler explosion.  The Veteran has repeatedly and expressly testified that his face was burned and struck by shrapnel from such explosion; the Veteran has explained that some of the shrapnel remains in his face/head.

The Veteran's complete service treatment records from active duty service are not part of the record (some of the Veteran's reserve duty records have been obtained).  The RO has attempted several times to obtain the Veteran's complete service treatment records, but has been informed that they are unavailable.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service medical records are presumed destroyed).

This case has featured a substantial focus upon the question of determining whether the occurrence of the described 1956/1957 explosion is supported by available evidence.  In this context, the Board is compelled to give significant consideration to the fact that the RO has issued a November 2009 rating decision that granted service connection for "one inch scar above left eyebrow (claimed as residuals of burn to face)."  The RO apparently considered this to be a grant of the facial burn/shrapnel issue on appeal; the face issue has been excluded from all subsequent adjudicative documents associated with this appeal.  The November 2009 rating decision does not clearly explain the basis of the grant; it merely describes the Veteran's contentions and notes that a VA examiner found a scar above the left eyebrow.  The pertinent May 2009 VA examination report noting the scar refers to it as a "Shrapnel Fragmentation Scar" from "1957," and it is not clear whether this characterization is strictly an acceptance of the Veteran's stated contentions or, rather, reflects some indication that the nature of the scar and observable facial injury perhaps helped to corroborate the Veteran's contentions.  The Board observes that the May 2009 VA examiner made note that the Veteran "cannot grow hair on the lt [left] side," but no further analysis is presented in the report to indicate whether the medical findings were perhaps considered suggestive of a nature and timing of remote injury supportive of the Veteran's contentions.  Other medical records document that at least one metal fragment was medically identified in the Veteran's eye, and the Veteran has testified that other metal fragments remain in his face/head at the present time (which doctors have reportedly advised against surgically removing).

However, the basis of the November 2009 RO rating decision granting service connection for the scar above the left eyebrow is entirely unclear as it is not explained in the decision's discussion nor in any other document.  The facial burn/injury issue was part of the appeal before the Board, and the basis of the RO's grant would hold significance to most of the issues remaining on appeal at this time.  The Veteran's only contention concerning the facial burn/injury issue featured the described 1956/1957 explosion, and the November 2009 RO decision grants service connection without identifying any other basis for the grant.

If the RO's final decision granting service connection for the scarring associated with the facial burn/injury claim involved a determination that the occurrence of the in-service explosion had been established, or could be conceded, on the basis of lay and medical evidence in this case, such information would be important to the appellate analysis of all other issues arising from the same alleged explosion.  The Veteran's attorney has also directed attention to this point of interest during the Veteran's July 2012 Board hearing.  Thus, in processing this remand, the Board believes it is important that the RO's new readjudication of these issues on the merits make an explicit finding as to whether the occurrence of the alleged in-service boiler explosion (or any other event resulting in metal fragment shrapnel / blast injury / burns) has been established or conceded by the RO's November 2009 final decision granting service connection for a scar of the face in connection with this appeal.

VA Examinations

The Veteran contends that he has disabling residuals from an incident while he was in the service when a furnace exploded and damaged his face, eyes, back, hearing acuity, and his head (post-traumatic headaches).  Regarding his right leg venous insufficiency, the Veteran contends that he injured his right leg while on active duty for training (ACDUTRA) and that a serious infection set in which led to his venous right leg insufficiency.

At the time of the Board's January 2009 remand, only the issues involving the face (a claim which has since been granted), eyes, and right lower leg were on appeal and reopened for analysis on the merits.  At that time, the Board noted that to the extent the Veteran is offering his lay testimony for the purpose of establishing the in-service incidents and residuals, he is competent to do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Taking the Veteran's testimony as credible, the Board's January 2009 remand determined that the Veteran should be afforded VA examinations to determine the current diagnoses associated with of his claimed disabilities involving facial scars, eyes, and right leg problems, and whether it is at least as likely as not that those disorders are etiologically related to the in-service incidents he describes.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

At the present time, the Board finds that the VA examination reports developed in the processing of the January 2009 remand are inadequate for the purposes for which they were requested.  This is discussed in more detail below.  Additionally, as additional service connection issues are now on appeal and are now reopened for consideration on the merits, the Board finds that the Veteran's competent testimony warrants additional VA examinations to determine the current diagnoses associated with of his claimed left hand, back, hearing acuity, and post-traumatic headache disorders, and whether it is at least as likely as not that those disorders are etiologically related to the in-service incidents he describes.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  New VA examinations to address these questions will also preserve consistency with the development already requested for the other issues in this same appeal on the basis of the same testimony and factual contentions.  The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Board finds that the McLendon criteria appear to have been reasonably met in this case.

The Board observes that the claims involving the eyes and post-traumatic headaches are intertwined to the extent that multiple items of medical evidence suggest that the headache symptoms and the visual loss symptoms may be related.

The two VA examinations already directed by the January 2009 remand have not been adequately completed to date.  The requested VA examination regarding the eyes was first attempted in May 2009, with another April 2009 VA examination report presenting the same information.  A September 2009 internal memorandum from the RO aptly notes that these VA examination reports were "insufficient for rating purposes because the claims folder was not reviewed, the required opinion not rendered, and a visual fields test not completed."  A November 2009 VA examination report again provides no nexus opinion.  Finally, a March 2010 addendum provides the following medical opinion: "The condition/disability are the cataracts a residual of a foreign body in the eye is less likely as not (less than 50/50 probability) caused by or a result of explosion with extra ocular foreign body."  The rationale offered for the opinion was: "clinical experience and expertise," without further explanation or discussion of analysis.  The opinion itself is unclear, and the bare citation of "experience and expertise" is not a discussion of rationale.  The Board is unable to make a determination concerning the persuasiveness or the probative value of this opinion in the absence of any discussion of rationale and in the absence of a meaningful discussion of the evidence.  The Board also observes that the March 2010 addendum indicates that VA medical records were reviewed, but that no private medical records, service treatment records nor any other records were reviewed; this is puzzling as the claims-file contains some service treatment records and other medical evidence beyond merely the VA treatment records.

The Board also notes, and the Veteran's attorney has emphasized (at the July 2012 Board hearing) that the March 2010 VA examination report strictly discusses cataracts without any discussion whatsoever of the possibility of other significant diagnoses; this is significant because the VA examiner (and other VA medical providers documented in other medical records) have found that the Veteran's reported loss of vision is not entirely explained by his cataracts.  The VA examiner (in the November 2009 report) and another VA eye specialist (in an April 2005 record) have referred to the possibility that a psychiatric evaluation may be warranted due to the discrepancy between the Veteran's reported visual acuity and the objective findings concerning cataracts.  However, the April 2005 VA ophthalmology record further shows that the Veteran's "profound vision loss" in both eyes was characterized as "etiology uncertain," with diagnoses including "retinopathy" and "possibly supratentorial" in addition to mild cataracts.

The VA diagnosis of retinopathy warrants some discussion or acknowledgment in a VA examination report intended to address whether the Veteran's eye problems may be attributable to a blast/burn injury and/or the metallic foreign body the Veteran describes as occurring in service.  The April 2005 ophthalmology report's indication that the Veteran's vision loss may be "supratentorial" is medical evidence indicating the possibility that the vision loss on appeal is related to some disorder of the Veteran's brain; the Veteran's contentions include that the explosion's impact upon his head is responsible for his claimed disabilities and an adequate etiology opinion in this case must address this medical indication that the Veteran's vision loss may be "supratentorial."  The Board additionally observes that a January 2005 VA treatment record separately indicates a medical impression that the Veteran's headaches may be related to his vision complaints.  The Board notes that this remand is additionally seeking a VA examination to evaluate the Veteran's headache complaints as part of this appeal, and this development may be pertinent to the eye disability / vision loss issue in appeal.  The Board finds that appellate review of the eye issue cannot properly proceed until the required additional development of the medical evidence is completed.

The requested VA examination regarding the claimed venous insufficiency was first attempted in April 2009.  The April 2009 VA examination report responds to the question about etiology by stating "I cannot resolve this issue without resort to mere speculation."  The rationale offered was "no evidence in service medical records to support his claim although he has been getting rx for chronic venous insufficiency."  The RO determined, and the Board agrees, that this was not an adequate response to the Board's inquiry regarding whether the venous insufficiency may be linked to the 1974 right leg injury as described by the Veteran.  A September 2009 internal RO memorandum determined that the examination was "insufficient" in that it "failed to provide an opinion based on the [Board] remand instructions.  The [Board] was fully aware that the service treatment records were not of record and asked the examiner to opine if the conditions were incurred as result of the injuries 'as described by the veteran.'"  The RO returned the examination report as insufficient, yet the resulting March 2010 addendum repeats the same etiology opinion without any revision or expansion; the RO did not follow-up and further seek actual compliance with their own (and the Board's) directions for an etiology opinion.  Accordingly, this issue still requires an adequate etiology opinion prior to further appellant review.

The Board also finds that action must be taken to ensure that the complete updated set of the Veteran's VA treatment records are available for review.  The information of record suggests that the Veteran may be receiving ongoing treatment at VA medical facilities, including for disabilities on appeal.  The set of VA medical records currently available for review in the claims-file (to include "Virtual VA") was most recently updated no later than September 2010.  As VA medical records are constructively of record and must be obtained, the RO should obtain outstanding VA treatment records (from the date of the last complete update of the claims-file's set of VA medical records through the present).  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Left Hand

The Board defers consideration of the Veteran's petition to reopen the previously denied claim of service connection for a left hand disability, alleged to be the result of the 1956 or 1957 in-service explosion, because the pending remand actions to develop other issues on appeal (which share essential factual contentions with the left hand claim) may significantly impact the review of the petition to reopen the left hand claim.

Additionally, the Board's January 2009 remand directed additional development and the issuance of a supplemental statement of the case concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of burns to the left hand.  Subsequent to the Board's January 2009 remand, no supplemental statement of the case has been issued to address this issue.  In light of this fact, due process requires that this issue be remanded again for issuance of an appropriate supplemental statement of the case.  Additionally, the Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in terms of the Veteran's claims to reopen, the duty to provide a medical examination or obtain a medical opinion applies only when a decision has been made to reopen a finally decided case.  In the present case, the Veteran's claim to entitlement to service connection for residuals of burns to the left hand has not been reopened by this action, and, therefore, the duty to provide a medical examination does not apply to this issue.  However, when a claimant submits an application or claim to reopen a disallowed claim, VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2012).  Accordingly, the Board shall defer final appellate review of the application to reopen the claim for service connection for burns to the left hand pending this remand's actions to ensure a complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take appropriate action to obtain the records of any VA treatment not already of record which may be related to the Veteran's claimed disabilities on appeal, if any new such records have come into existence since the date of the last update of VA records in the claims-file.

2.  The Veteran should be scheduled for appropriate VA examinations to ascertain the nature and etiology of any current diagnoses of the back, of hearing loss, and of headaches.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All current pertinent diagnoses should be clearly reported.  The examiner is asked to respond to the following:

Assuming for the purposes of this analysis that the Veteran was near a significant explosion during service in 1957 (involving blast injury, burns, and shrapnel as he has testified), is it is at least as likely as not (a 50 percent or higher degree of probability) that any current (a) back disability, (b) hearing loss, and/or (c) headache disability is causally related to the Veteran's active duty service (to include any other events of military service involving physical stress/injury or acoustic trauma).

For each pertinent diagnosis found, the appropriate examiner is asked to please discuss all relevant available service and post-service medical records.  It is imperative that each examiner should offer a rationale for all opinions given with reference to pertinent evidence.

3.  The claims file should be forwarded to the author of the May 2009 VA eye examination report (with addenda in November 2009 and March 2010), if available, otherwise forwarded to an appropriate specialist for an opinion (and new examination, if necessary) to clarify whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current eye disability is etiologically related to his military service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All current pertinent diagnoses should be clearly reported.  The examiner is asked to respond to the following:

Assuming for the purposes of this analysis that the Veteran was near a significant explosion during service in 1956 or 1957 (involving blast injury, burns, and shrapnel as he has testified), is it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability manifesting in impaired vision is causally related to the Veteran's active duty service (to include any other events of military service).  In answering this question, the examiner should specifically discuss the findings documented in an April 2005 VA treatment record showing a foreign body in an eye, diagnosis of retinopathy, and "possibly supratentorial" causes of vision loss beyond that attributable to cataracts.

For each pertinent diagnosis found (including any retinopathy and supratentorial causes of vision loss), the examiner is asked to please discuss any relevant available in-service and post-service medical records.  It is imperative that the examiner should offer a rationale for all opinions given with reference to pertinent evidence.

4.  The claims file should be forwarded to the author of the April 2009 VA right leg examination report (with addendum in March 2010), if available, otherwise forwarded to an appropriate specialist for an opinion (and new examination, if necessary) to clarify whether (a) the Veteran currently has right leg venous insufficiency, and (b) whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current right leg venous insufficiency is etiologically related to his military service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  All current pertinent diagnoses should be clearly reported.

The vascular examiner should provide an opinion as to whether the Veteran has a right leg venous insufficiency, and, if so, whether it is at least as likely as not (50 percent or more probability) that the Veteran's right leg venous insufficiency was incurred as a result of the in-service right leg injury and infection that the Veteran has described.  For the purposes of this inquiry, the examiner should offer a response that assumes that the in-service right leg injury and infection that the Veteran has described actually occurred, and explain whether such injury and infection would be at least as likely as not the cause of the current venous insufficiency.

The examiner is asked to please discuss any relevant available service and post-service medical records.  It is imperative that the examiner should offer a rationale for all opinions given with reference to pertinent evidence.

5.  In the interest of avoiding further remand, the RO should review the opinions obtained and ensure that they satisfy the requirements of this remand and that adequate rationales have been offered.

6.  After completion of the above and any further development deemed necessary by the RO, the issues on appeal should be readjudicated (including the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of burns to the left hand, which appears to have been overlooked since the time of the January 2009 Board remand).  Readjudication of the issues involving the contention that the Veteran was injured in an explosion in 1956 or 1957 should include a clear specific finding as to whether the RO's final November 2009 rating decision granting service connection for facial scarring (claimed as residuals of burn to face) involved VA acknowledgment that the described in-service explosion actually occurred and/or whether the RO has otherwise determined that the claimed in-service explosion is established.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


